Citation Nr: 1524812	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claim Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis C.

2.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disorder. 

3.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disorder. 

4.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach/gastrointestinal disorder. 

5.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression, anxiety and psychosis. 

6.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral refractory error.

7.  Entitlement to service connection for type 2 diabetes mellitus. 

8.  Entitlement to service connection for a bilateral eye condition. 

9.  Entitlement to service connection for gout of the left lower extremity. 

10.  Entitlement to service connection for shin splints. 

11.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression, anxiety and psychosis.  

12.  Entitlement to a rating in excess of 10 percent for left knee bursitis. 

13.  Entitlement to an initial rating in excess of 30 percent for pseudofolliculitis barbae (PFB). 

14.  Entitlement to an initial compensable rating for warts of the hands. 

15.  Entitlement to a compensable rating for bilateral hearing loss. 

16.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	John Worman, Attorney 



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1978 to April 1994. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2012 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Restricted Access Claim Center (RACC) located in St. Paul, Minnesota. 

When the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  TDIU is not an issue in the instant case.  Throughout the appeals period, the Veteran has been employed by Veterans Affairs in various support roles.  Despite at least two terminations from VA positions, he continued to work as he looked for more lucrative full-time employment.  For example, in April 2009 when terminated from a job at a food warehouse on an Air Force base, the Veteran worked approximately 30 hours per week at Church's Chicken, a fast food establishment.  It also appears that the Veteran has secured full-time employment since his 2012 termination from VA.  In an April 2014 examination, the Veteran told the examiner that he worked for VA in an administrative capacity.  

The issues of entitlement to service connection for shin splints and for an acquired psychiatric disorder are is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied service connection for hepatitis C.  The Veteran did not appeal within one year of notice so that decision became final.  Since this decision became final, the Veteran filed a claim to reopen the prior final decision, which was denied by the RO in a June 2006 rating decision.  Evidence received since the June 2006 rating decision, the most recent final decision, is new, but not material.  The evidence does not raise a reasonable possibility of substantiating the service connection claim. 

2.  In a January 2004 rating decision, the RO denied service connection for a low back disorder.  The Veteran did not appeal within one year of notice so that decision became final.  Since this decision became final, the Veteran filed claims to reopen that prior final decision, which were denied by the RO in June 2006 and April 2012 rating decisions.  The April 2012 decision is on appeal.  The Veteran did not appeal the June 2006 rating decision within one year of notice so that decision became final.  Evidence received since the June 2006 rating decision, the most recent final decision, is new, but not material.  The evidence does not raise a reasonable possibility of substantiating a claim of service connection.

3.  In a May 1995 rating decision, the RO denied service connection for a right knee disorder.  The Veteran did not appeal within one year of notice so that decision became final.  Since this decision became final, the Veteran filed claims to reopen that prior final decision which were denied in January 2004, June 2006, March 2012, and April 2012 rating decisions.  The April 2012 decision is on appeal.  The Veteran did not appeal the June 2006 rating decision within one year of notice so that decision became final.  Evidence received since the June 2006 rating decision, the most recent final decision, is not new and material.  Although this evidence is new, it does not raise a reasonable possibility of substantiating a claim of service connection.

4.  In a May 1995 rating decision, the RO denied service connection for a gastrointestinal disorder.  The Veteran did not appeal within one year of notice so that decision became final.  Since this decision became final, the Veteran filed claims to reopen that prior final decision, which the RO denied in January 2004, June 2006, March 2012, and April 2012 rating decisions.  The Veteran did not appeal most recent prior final June 2006 decision to reopen within one year of notice so that decision became final.  Evidence received since the June 2006 rating decision, the most recent final decision, is not new and material.  Although this evidence is new, it does not raise a reasonable possibility of substantiating a claim of service connection.

5.  The evidence received since the June 2006 rating decision which denied service connection for an acquired psychiatric disorder, the most recent final decision, is new and material, and raises a reasonable possibility of substantiating a claim of service connection.

6.  In a May 1995 rating decision, the RO denied service connection for a bilateral refractory error (claimed as eye sight deterioration).  The Veteran did not appeal within one year of notice so that decision became final.  Evidence received since the May 1995 rating decision is not new and material; it does not raise a reasonable possibility of substantiating service connection.

7.  The Veteran's diabetes mellitus type II did not begin in service or within one year of separation from such service and is not related to any injury or incident in service.

8.  The bilateral eye disease did not begin in service and is not related to any injury or incident in service.

9.  The gout did not begin in service, within the one year presumptive period, and is not related to any injury or incident in service.

10.  Pseudofolliculitis barbae (PFB) affects the Veteran's face, checks, and neck causing hyperpigmentation and scarring. 

11.  The warts of the hands are benign, unpainful, cause no functional limitation in the hands, and do not require any medication management. 

12.  The left knee disability is manifested by pain in movement, weakened movement, and decreased range of motion. 

13.  The Veteran is shown to have no worse than a Level I hearing impairment bilaterally. 

14.  The Veteran has tinnitus with intermittent ringing in his ears.  


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, which denied reopening of previously denied claims for service connection for hepatitis C, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014); evidence received since the June 2006 rating decision is not new and material for purposes of reopening.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The June 2006 rating decision, which denied reopening of previously denied claims for service connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014); evidence received since the June 2006 rating decision is not new and material for purposes of reopening.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The June 2006 rating decision, which denied reopening of previously denied claims for service connection for a right knee disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014); evidence received since the June 2006 rating decision is not new and material for purposes of reopening.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The June 2006 rating decision, which denied reopening of previously denied claims for service connection for a gastrointestinal disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014); evidence received since the June 2006 rating decision is not new and material for purposes of reopening.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The June 2006 rating decision, which denied reopening of previously denied claims for service connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014); evidence received since the June 2006 rating decision is new and material for purposes of reopening.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  The May 1995 rating decision, which denied reopening of previously denied claims for service connection for a bilateral refractory error (eye sight), is final.  
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014); evidence received since the May 1995 rating decision is not new and material for purposes of reopening.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The criteria for service connection for type 2 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

8.  The criteria for service connection for a bilateral eye condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

9.  The criteria for service connection for gout have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

10.  The criteria for a rating in excess of 10 percent for left knee bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5256-5263 (2014).

11.  The criteria for a rating in excess of 30 percent for PFB of the face and neck are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800-7805, 7828. 

12.  The criteria for a compensable rating for warts of the hands have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 4.118, Diagnostic Codes 7806, 7820 (2014).

13.  The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).

14.  The criteria for a rating in excess of 10 percent for tinnitus have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in original rating decisions for service connection.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).


All new and material evidence claims on appeal are service connection claims.  Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998), Wallin v. West, 11 Vet. App. 509 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Hepatitis C

The Veteran seeks to reopen a previously denied claim for service connection for hepatitis C.  The RO denied the Veteran's initial service connection claim for hepatitis C in January 2004 for failure to meet the third prong of service connection, nexus.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement (NOD) within one year so the decision became final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In March 2006, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for hepatitis C.  In June 2006, the RO denied reopening of the claim.  Although the RO had received new treatment records from the Columbia, South Carolina VA Medical Center, this evidence only service to confirm the current diagnosis of hepatitis C, and did not provide any evidence of nexus.  This decision also became final because the no NOD or additional evidence was submitted within one year of issuance.  Id. 

The Veteran filed a third claim to reopen his previously denied claim in April 2010.  The RO deferred decision in this claim pending receipt of outpatient treatment records.  The RO ultimately denied the Veteran's claim to reopen in March 2012 due to the lack of evidence substantiating nexus.  Upon receipt of Social Security Administration records, the RO readjudicated the claim to reopen in an April 2012 rating decision resulting in a denial of the claim.   

The Veteran appealed the April 2012 rating decision in a May 2012 notice of disagreement.  After receipt of the February 2013 Statement of the Case, the Veteran perfected his appeal to the Board in the same month by filing a VA Form 9. 

At the time of the June 2006 rating decision, VA considered, in relevant part, (1) the Veteran's service treatment records, VA Medical Center outpatient treatment records through June 20, 2006, an article submitted by the Veteran regarding jet gun usage in the military, and various statements made by the Veteran in support of his claim.  As discussed above, although a current diagnosis of hepatitis C was shown, no evidence of nexus was seen to link the Veteran's active service to the current disability.  

Since the June 2006 rating decision, VA has received additional treatment records from various VA Medical Centers collectively from June 2006 to December 2014; Social Security Administration records received in April 2012; and additional statements from the Veteran.  The evidence is new because it was not associated with the record at the time of the June 2006 rating decision.  However, the issue of materiality remains.  Here, to be material, the evidence must reasonably substantiate nexus.  

Within the voluminous VA treatment records, only a handful of records discuss the diagnosis and treatment of hepatitis C.  For example, in a March 2008 Anchorage, Alaska VAMC Hepatitis Case Management report, a hepatitis C diagnosis is noted along with reported attempts at educating the Veteran about the disease and treatment.  Unfortunately, no statements of etiology, including any relationship to active service were made by the treating registered nurse during that appointment.  

VAMC treatment records after March 2008 also mention hepatitis C diagnosis, but also fail to discuss or even mention etiology of the disease.  For example, in October 2011 and December 2011 American Lake VAMC progress reports a history of hepatitis C is noted.  The October 2011 record mentions that the condition is in remission.  However, neither record specifies etiology of the condition.  The same is seen in a January 2012 Puget Sound VAMC Mental Health Hotline report.  The report also mentions the Veteran's hepatitis C diagnosis, but does not discuss the etiology of the disease.  Even though these records are new, they fail to reasonably substantiate the possibility of favorably resolving the claim, which would be satisfied with a positive statement of nexus.  No evidence of nexus is seen.    

Also of record after the June 2006 rating decision is a July 2008 Certification of Health Care Provider for the United States Department of Labor from a VA physician from the Anchorage, Alaska VAMC.  The physician who completed the certification report noted that the Veteran had chronic hepatitis C, which was present since 2004, but reported no information as to etiology.  The physician only attempted to discern the level of incapacity caused by this and other diagnosed conditions.    

The Board notes a number of VA examinations were conducted.  However, these examinations were unrelated to the hepatitis C condition and focused on conditions already service connected in areas of the musculoskeletal system (knee, neck, and lower leg), neck, auditory system (hearing and tinnitus), and the integumentary system (skin). 

Without any of the new medical evidence providing a statement of positive nexus, it is not material to the claim, and therefore insufficient to reopen the claim. 

Low Back

The Veteran seeks to reopen a previously denied claim for service connection for a low back disorder.  The RO denied the Veteran's initial service connection claim for a low back disorder in January 2004 for no current disability and no in-service disease, injury or event.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year so the decision became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In March 2006, the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for a low back disability.  In June 2006, the RO denied reopening of the claim.  Although the RO had received new treatment records from the Columbia, South Carolina VA Medical Center (May 2005 to June 2006), which provided no information related to the claimed low back disability.  No further information related to this claim was received by VA and the Veteran did not submit a notice of disagreement within a year of issuance of the June 2006 rating decision.  Accordingly, the June 2006 decision is final.  Id. 

In April 2010, the Veteran filed a third claim to reopen his previously denied claim.  In January 2012, the RO deferred decision in this claim pending receipt of outpatient treatment records.  In a March 2012 rating decision, the RO denied the Veteran's claim to reopen due to the no instance of a low back disability currently or in service.  In an April 2012, upon receipt of record from the Social Security Administration, the RO readjudicated the claim to reopen rating decision and denied the Veteran's claim.  

The Veteran appealed the April 2012 rating decision in a May 2012 notice of disagreement.  After receipt of the February 2013 Statement of the Case, the Veteran perfected his appeal to the Board by filing a VA Form 9 in the same month. 

At the time of the June 2006 rating decision, VA considered, in relevant part, the Veteran's service treatment records and VA Medical Center outpatient treatment through June 2006.  The VA treatment records mentioned complaints of low back pain, but provided no diagnosis or etiology for the cause of this condition. 

Since the June 2006 rating decision, VA received additional treatment records from various VA Medical Centers collectively from June 2006 to December 2014, Social Security Administration records received in April 2012, and additional statements from the Veteran.  The evidence is new because it was not associated with the record at the time of the June 2006 rating decision.  The issue of materiality remains.  Here, to be material, the evidence must reasonably relate to all three elements of service connection, all of which are lacking in this claim.  

The Veteran has had repeated complaints of back pain throughout the record.  For example, a March 2007 record from Providence Hospital the Veteran reported low back pain on the right side lasting for a week.  Complaints of low back pain were also noted in an April 2010, December 2012, June 2014, and September 2014 St. Louis, Missouri VAMC treatment records.  Pain alone is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The pain must be attributed to an underlying disease or injury.  

Although the back pain has not been independently diagnosed as a condition, the low back pain appears attributable to non-service connected gallstones and unspecified gastrointestinal (GI) issues, and not to active service.  After complaints of low back pain in March 2007, the evaluating physicians scheduled the Veteran for a CT scan of abdomen, which revealed the presence of multiple gallstones.  Later records, such as a September 2014 St Louis, Missouri VAMC treatment record appear to link the back pain to gastrointestinal (GI) issues with back pain noted in the GI section, rather than musculoskeletal section of the "Review of Systems" section of the treatment record.  Without a diagnosis of an underlying condition for the back pain, and reports linking the pain to non-service connected issues, the record fails to support reopening of the prior final denial.  

Right Knee Condition

The Veteran contends that he is also entitled to service connection for a right knee disability.  A May 1995 rating decision denied the Veteran entitlement to service connection for a right knee disability due to the lack of a current disability and evidence of a disability or injury in service.  The Veteran did not submit any new and material evidence or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Once the initial rating decision became final, the Veteran new and material evidence needed to be associated with the claims file to reopen the prior final decision.  The Veteran attempted to reopen the May 1995 claim multiple times.  The RO denied the Veteran's attempts to reopen in January 2004, June 2006, March 2012, and in April 2012.  The April 2012 decision is on appeal.  The most recent prior final decision to reopen occurred in June 2006.    

At the time of the June 2006 rating decision, VA considered, in relevant part, the Veteran's service treatment records, and VA Medical Center outpatient treatment through June 2006.  These records failed to mention any disability related to the right knee.  

Since the June 2006 rating decision, VA received additional treatment records from various VA Medical Centers collectively from June 2006 to December 2014; Social Security Administration records received in April 2012; and additional statements from the Veteran.  The evidence is new because it was not associated with the record at the time of the June 2006 rating decision.  However, the issue of materiality remains.  Here, to be material, the evidence reasonably relate to all three elements of service connection, which are lacking in this claim.  

Despite the Veteran's continued complaints of right knee pain, there is no evidence, no evidence of a current disability affecting the right knee.  Beyond complaints of right knee pain found throughout the Veteran's VAMC treatment records, VA conducted independent examinations of the Veteran's joints in January 2012 and February 2014.  Both examination reports indicate no evidence of a right knee disability.  The January 2012 VA examination report notes that the Veteran had full range of motion throughout the right knee with flexion at 140 degrees and extension at 0 degrees and no evidence of pain on initial motion or repetitive motion.  X-rays of the right knee taken during the examination also revealed no significant abnormality.  The examination was considered normal. 

The April 2014 VA examination report noted a reduction of range of motion.  Extension was limited to 5 degrees and flexion to 110 degrees.  Although a reduction in range of motion was observed, the examiner found no disability.  The Veteran continued to have full muscular strength in the right knee with 5 out of 5 in both flexion and extension, and no evidence of instability, or patellar subluxation or dislocation.  Furthermore, X-rays of the right knee revealed a "normal knee."  The joint outline of the right knee was normal without bony or joint abnormalities seen.  Without evidence of a current disability, there continues to be no basis for the service connection claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Stomach/Gastrointestinal Condition

The Veteran contends that he is entitled to service connection for a gastrointestinal disorder.  He claims that he has had a history of indigestion and burning sensation in the epigastric area since 1985.  

In a May 1995 rating decision, the RO denied the Veteran entitlement to service connection for a gastrointestinal disorder.  The RO found evidence of minimal induced gastroesophageal reflux (GERD) (November 1995 GI Study), but no evidence of a chronic condition or evidence during service.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Once the initial rating decision became final, the Veteran needed new and material evidence to be associated with the claims file to reopen the prior final decision.  The Veteran attempted to reopen the May 1995 rating decision multiple times.  However, the RO denied the Veteran's attempts to reopen in January 2004, June 2006, March 2012, and in April 2012 rating decisions.  The April 2012 decision is on appeal.  The most recent prior final decision to reopen occurred in June 2006.    

At the time of the June 2006 rating decision, VA considered, in relevant part, the Veteran's service treatment records, and VA Medical Center outpatient treatment through June 2006, and statements made by the Veteran.  The VA treatment records were considered redundant and cumulative of evidence already of record because the records note current GERD and treatment, but failed to demonstrate nexus to active service or an occurrence during active service.   

Since the June 2006 rating decision, VA received additional treatment records from various VA Medical Centers collectively from June 2006 to December 2014; Social Security Administration records received in April 2012; and additional statements from the Veteran.  The evidence is new because it was not associated with the record at the time of the June 2006 rating decision.  However, the issue of materiality remains.  Here, to be material, the evidence reasonably relate to active service or nexus. 

GERD continues to be mentioned as a current disability in Anchorage, Alaska VAMC records received from the Social Security Administration spanning 2009 and 2010, and separately received VAMC treatment records from June 2006 through December 2014.  These records also document the Veteran's evolving treatment regimen including the use of prescription Protonix and Prilosec to manage symptoms, which include shortness of breath and difficulty swallowing food.  Unfortunately, these records provide no information as to the etiology of GERD as either beginning in service or related to a service-connected impairment. 

As with the Veteran's service connection claim for the right knee disability, his statements are not sufficient to warrant reopening without additional assistance from the medical record.  Continued reports of a current disability do not satisfy the missing nexus and in-service elements.  Accordingly, the claim to reopen remains denied.  

Psychiatric Disability

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  He claims that he experienced problems in service, which are the precursor to his current psychiatric condition.  

In a May 1995 rating decision, the RO denied the Veteran entitlement to service connection for a psychiatric disorder on the basis that the Veteran was diagnosed with a personality disorder, which could not be the basis of VA compensation.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision became final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Once the initial rating decision became final, the Veteran needed new and material evidence to be associated with the claims file to reopen the prior final decision.  The Veteran attempted to reopen the May 1995 claim on multiple occasions.  The RO denied the Veteran's attempts to reopen in January 2004, June 2006, March 2012, and in April 2012 rating decisions.  The April 2012 decision is on appeal.  The most recent prior final decision to reopen occurred in June 2006.    

Based on the evidence of record, new and material evidence has been submitted in order to reopen the claim.  At the time of the June 2006 rating decision, VA considered, in relevant part, the Veteran's service treatment records, VA Medical Center outpatient treatment through June 2006, and the Veteran's statements of record.  

Since the June 2006 rating decision, VA received additional treatment records from various VA Medical Centers collectively from June 2006 to December 2014, Social Security Administration records received in April 2012, and additional statements from the Veteran.  Significantly, among this evidence is the insinuation that the Veteran appeared to exhibit psychotic features.  Indeed, in September 2008, the Veteran reported to the Anchorage, Alaska VAMC feeling anxious, depressed and with some unusual paranoid ideation.  Moreover, in April 2009, the Veteran reported that he had recently been terminated from his employment, having issues with the way he was terminated, and stated that he had filed complaints in the past with VA and Al Sharpton, out of fear that "someone" is out to get him.  

In April 2010, the Veteran came to a VA emergency room after he was served papers at his office.  He made a comment to his boss that she would watch CNN and "see [] another Timothy McVeigh."  Those statements were construed as a threat against VA.  After discussions with his boss and an individual from VA's inspector general's office, the Veteran agreed to voluntarily admit himself for emergency psychiatric treatment.  After admittance, the Veteran reported being service with termination papers.  Although his psychiatric symptoms have been painted largely as "personality disorders," the Board finds that there is sufficient evidence to warrant a VA examination, in order to better evaluate his current psychiatric state.  


Refractive Errors of the Eyes

The Veteran seeks to reopen a previously denied claim for service connection for a bilateral refractory error, claimed as eye sight deterioration.  

In September 1994, the Veteran filed a claim for service connection.  The RO denied the Veteran's claim because it was not "well grounded."  The RO considered the refractive error, claimed by the Veteran as eyesight deterioration, a developmental abnormality, a condition present at birth which would have developed with or without entry into military service.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement (NOD) within one year of issuance of the May 1995 rating decision so it became final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In relevant part, the RO considered service treatment records, and November 1994 VA general and eye examinations.  Optometric examinations conducted during service in July 1990 and January 1991 noted the bilateral refractory error.  This error is also reflected in the November 1994 VA eye examination. 

After the May 1995 rating decision, VA received VA treatment records, including several eye examinations, which demonstrated a continued refractory error post-service within current VA treatment record.  For example, a June 2002 VA ophthalmic diabetic eye examination revealed that the Veteran had a new onset of presbyopia.  Presbyopia is a form of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.  The refractory error is also seen in subsequent VA eye evaluations as a part of the Veteran's general health check-ups.  This information is new since it was not in existence at the time of the May 1995 decision.  However, this evidence is not material.  The existence of a refractory error was already established at the time of the May 1995 rating decision. 

As was made known to the Veteran back in May 1995, refractive errors are not a disease or injury within the meaning of the law providing compensation benefits.  Refractive errors of the eyes are congenital or developmental defects.  Congenital or developmental defects are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c); Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003).  In order to have this claim service connected on a direct basis, the law would have to be changed to allow for compensation of refractory errors.  Since the law has remained on changed in this field of law, there is no basis to reopen.  

The Board's analysis of the claim to reopening did not stop at direct service connection.  The Board also evaluated the claim to reopen on a secondary basis.  Although refractive errors cannot be service connected, service connection may be granted for a disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90.  Neither the Veteran nor any medical professional on the record has asserted that the claimed condition is related to an already service-connected disability.  Accordingly, there is no basis for reopening on a secondary basis.  

For these reasons and bases discussed above, the Board finds that the evidence is against the claim to reopen. 

Regarding all the above issues, the Board has also considered the Veteran's statements regarding his claimed disorders.  However, these statements are substantially repetitive of the statements made prior to the last final denial of the claim; and, thereby, they are not "new."  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, even if the statements disclosed new information, such assertions would not be sufficient to reopen the claim, as a lay person is not competent to offer an opinion that requires medical expertise, and consequently the statements do not constitute new and material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).

Service Connection

The Vetera is seeking service connection for diabetes mellitus, type 2, a bilateral eye condition and gout.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus and gout, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

In this case, the Board determines that service connection is not warranted for any of these disorders, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to diabetes, gout, shin splints or an eye disorder while in service.  Significantly, the Veteran's separation physical examination in January 1994 fails to document any complaints of or observed symptoms related any of these disorders.  

In fact, the post-service evidence does not reflect symptoms related to any of these disorders for many years after the Veteran left active duty service.  Specifically the first occasion where any of these disorders were shown since active duty was not until diabetes mellitus was first diagnosed in August 2000.  
The Board emphasizes that this first indication of any of these disorders is at least 6 years after he left active duty, and more in many other cases.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, although he may not generally make medical conclusions, the Veteran is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Specifically, the Board notes that the Veteran submitted a claim for benefits in 1994, but failed to mention any of these disorders.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to many other disorders, including scars to the right hand and left little finger, but made no reference to the other scars he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had these disorders at that time, as he now claims, there seems to be no reason why the Veteran would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  Specifically, in each case, none of the competent treatment records relate these disorders to active duty service, nor has any treating physician suggested such a relationship.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his claimed disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of these disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because gout, eye disorders and diabetes mellitus are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Knee Bursitis

The Veteran asserts that he is entitled to a rating higher than 10 percent for service-connected left knee bursitis, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  In general, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Here, in order to warrant a rating in excess of 10 percent based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2014).

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted for the right knee based on limitation of motion.  Specifically, at a January 2012 VA examination, the Veteran reported that his left knee sometimes gives out, and that he has pain flares with or without swelling.  In terms of functioning, the Veteran asserts that he is unable to stand when his knee gives out.  When the left knee swells, it makes it difficult for him to dress or walk.  The physical examination report noted pain on movement, weakened movement (evidenced by 4 out of 5 in muscular strength), and tenderness and/or pain to palpitation on the  joint line or soft tissues of the left knee, but no issues with weight bearing.  

Despite the Veteran's complaints and observable symptoms, the left knee demonstrated no range of motion limitations.  The left knee had full flexion of 140 degrees or greater without pain shown.  After repetition on the examination, no additional functional loss in flexion was observed.  Since the Veteran has movement in the knee, Diagnostic Code 5256 is also inapplicable, which would be evidenced by immobility in the joint.  

Next, at a VA examination in April 2014, the Veteran made similar complaints as noted in the January 2012 VA examination report.  He reported chronic, daily left knee pain, and that his left knee "gives out" almost causing him to fall.  The examiner found that the Veteran has less movement than normal and pain on movement.  Weakened movement was seen in the left knee flexion and extension.  The Veteran reported using a cane, but on an irregular basis.  At the time of this examination, the Veteran last used a cane in December 2013 and in January 2014 due to left knee pain.  The Veteran's use of a cane appears voluntary, as the VA treatment records do not indicate that the use of a cane has been prescribed for either daily or as needed use. 

The April 2014 physical examination revealed flexion reduced to 90 degrees with pain at 90 degrees.  Extension was reduced to 5 degrees, with no additional limitation was seen with repetition.  Moreover, with continued mobility in the left knee, Diagnostic Code 5256 (ankylosis) is inapplicable.  Therefore, a rating in excess of 10 percent is not warranted on this basis.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his knee, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  If the Board did not take into consideration his pain, the objective medical evidence would not support the current evaluation, let alone a higher evaluation

Next, the Board considers whether a separate compensable rating is warranted for the right knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

The Board determines that a separate compensable rating is not warranted based on instability.  Specifically, at his VA examination in January 2012, the joint stability tests of the left knee including tests of anterior instability (Lachman test), and posterior instability (posterior drawer test) were normal.  Minimal instability was shown in the medial-lateral area of the left knee.  The examiner noted instability of 1+ (0 to 5 millimeters).  Of the three categories, this instability is the lowest.  The tests also revealed no evidence of subluxation in the left knee.  The January 2012 examination also revealed that the Veteran had no history of meniscal conditions, no history of surgical procedures for a meniscal condition, and no history of joint replacement.  

Similarly, at his VA examination in April 2014, the joint stability tests of the left knee including tests of anterior instability (Lachman test), posterior instability (posterior drawer test), and the medial-lateral test were normal.  Furthermore, there was no evidence of subluxation in the left knee, nor was there any evidence of injury to the meniscus.  Based on this evidence, a separate compensable rating for the Veteran's left knee disability based on instability is not warranted.  

Skin Disabilities

The Veteran also claims entitlement to higher ratings due for PFB and warts to his hands.  Since the Veteran's treatment record lacked the appropriate information needed to rate the condition, he underwent three VA examinations over the course of the appeal period to determine the severity of these skin disabilities.

The Veteran currently receives a 30 percent rating for PFB 38 C.F.R. § 4.118, Diagnostic Code DC 7800.  Under this diagnostic code, the next-higher 50 percent rating is warranted when the evidence show "visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or, in the alternative, four or five characteristics of disfigurement.  For purposes here, the 8 characteristics of disfigurement are:
* Scar 5 or more inches (13 or more cm.) in length;
* Scar at least one-quarter inch (0.6 cm.) wide at widest part;
* Surface contour of scar elevated or depressed on palpation;
* Scar adherent to underlying tissue;
* Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm;
* Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
* Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and
* Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  First, at a VA examination in December 2011, the Veteran described a history of PFB dating back to the early 1980s.  The examiner described the condition as acne like on the Veteran's face and not disfiguring.  Photographs of the affected areas are of record.  

Next, at a VA examination in February 2014, PFB was seen on the Veteran's face, cheeks, and neck, as noted in previous examinations.  The examination provided detailed information about size and shape of the affected area as well as treatment.  On his face and cheeks, the examiner noted that the Veteran had non tender, non-painful, nonlinear skin condition.  Facial discoloration and scarring was seen on the cheeks; and the hyperpigmented area measured 8 cm by 8 cm on each cheek.  The neck also had a non-tender, non-painful, and nonlinear visible skin condition; discoloration and scaring was observed, but without keloids.  On the neck, an area measuring 19.5 cm by 6 cm was hyperpigmented.  

Based on the February 2014 examination, the Veteran met three of the eight characteristics of disfigurement, consistent with the 30 percent rating.  However, there are not 4 characteristics of disfigurement, as is required by Diagnostic Code 7800.  

The Board also considered other diagnostic codes for the skin in an attempt to award the Veteran a higher rating, but found no other applicable.  Diagnostic Code 7804 and 7806 had the greatest potential to increase the s rating above 30 percent, but were ultimately deemed inapplicable.  Diagnostic Code 7804 is inapplicable because none of the Veteran's scars are unstable and/or painful.  Diagnostic Code 7806 was also considered.  However, throughout the appeal period, the Veteran is not on a corticosteroid or systemic therapy and the affected area is less than 5 percent of the exposed area, this diagnostic code would not achieve a higher rating than has been granted.  


As for the warts on his hands, the Veteran has a noncompensable rating for warts under Diagnostic Code 7820 (infections of the skin not listed elsewhere) by analogy.  Under this criteria, VA rates the skin condition as a disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Since the warts affect the hands, rating under dermatitis is most appropriate.  However, based upon the evidence of record, a compensable rating is not warranted. 

Specifically, the evidence indicates that the Veteran has numerous warts covering his right and left hands and fingernails.  For example, at a VA examination in December 2011 the Veteran denied ever being prescribed topical medications or systemic medications for his warts and no such treatment was seen on the record.
 
Moreover, at his VA examination in February 2014 the examiner determined that the warts affected less than five (5) percent of the exposed effected body area combined (face, neck, and hands).  Furthermore, the condition has not caused the Veteran pain or loss of use of his hands to warrant consideration of a different diagnostic code.  Significantly, the Veteran has not complained that he is unable to complete his work due to this skin disability. 

The Board also considered other diagnostic codes of the skin, but found them inapplicable.  Diagnostic Code 7800, 7801, and 7802 deal with only the head, face or neck.  Since the wart condition affects only the hands, these diagnostic codes are inapplicable.  DC 7804 and 7805 is also inapplicable; the warts are not unstable or painful and do not cause a disability necessitating evaluation under DCs 7800, 7801, or 7802.  

Bilateral Hearing Loss

The Veteran's hearing loss is rated under the criteria of Diagnostic 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85. 

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, when the pure tone threshold is 30 decibels or less at 1,000 Hz, or 70 decibels or more at 2,000 Hz. 38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  However, neither of the VA examinations showed such findings.  Accordingly, this provision is inapplicable.

In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The most recent audiological examination was conducted by VA in February 2014.  The results of this examination correspond with a noncompensable rating.  The audiogram report revealed average pure tone thresholds at 33 Hz in the right ear and 30 Hz in the left ear.  Speech discrimination results were 96 percent bilaterally.  In applying these values to the rating criteria, no more than a Level I disability is found in both ears.  See 38 C.F.R. § 4.85, Table VI.  There are no other examinations for the Board to consider.  

Prior examinations conducted in December 2011 were consistent with the February 2014 examination.  The December 2011 examination had average pure tone thresholds at 34 Hz bilaterally and speech discrimination results 96 percent bilaterally.  Based upon the examination results, the Veteran is only entitled to a noncompensable rating, and no higher.

Tinnitus

The Veteran is in receipt of the highest schedular rating for tinnitus, 10 percent.  Diagnostic Code 6260 limits the schedular rating for tinnitus to 10 percent regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344, 1349-51 (Fed. Cir. 2006).  Notwithstanding, the Board will continue is analysis of the Veteran's claim on an extraschedular basis. 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected disabilities.  

The rating criteria of knee disabilities focuses on limitations in range of motion and general, loss of function as consistent with the severity of the service-connected disability.  Even though the Veteran complains of significant difficulties such as pain in the joint to the point of causing the knee to give out, and the need to use a cane, these complaints appear exaggerated in light of the objective medical evidence of record, specifically the range of motion tests   These tests are correspond to the current schedular rating.  Even if the Board found the Veteran's complaints warranting review of the second step, there has been no adverse impact on the Veteran's employment as a result of this disability since he has worked in primarily sedentary positions, and has not been hospitalized at any point in the appeals period due to the left knee disability.  

The rating criteria of the skin conditions base severity on the amount of affected area, use of medications, and the occurrence of pain or instability.  Here, PFB causes scarring and hyperpigmentation of the face, cheeks and neck, and a minor disfigurement of the cheeks.  This level of severity is captured by the 30 percent rating criteria, based on the number of disfiguring characteristics.  If the impairment was more severe such as having painful or unstable scaring, a higher rating would have been available to the Veteran.  Furthermore, PFB has caused no restriction on the Veteran's ability to maintain employment, has not caused the Veteran to be hospitalized, and has required no prescription treatment to manage. 

Warts of the hands are also sufficiently handled by the schedular rating criteria.  The warts visible, but not unstable, painful or cause functional limitation to the Veteran's hands.  The appearance of the warts alone is consistent with the noncompensable rating.  If any actual difficulties were caused by the warts, there are diagnostic codes available to rate such difficulties. 

The Veteran's hearing loss is accurately encompassed by the schedular criteria.  The severity of the hearing loss is based on objective tests.  The worse hearing recorded, the higher rating would be afforded the Veteran.  The Veteran reports that his hearing has worsened and that he has difficulty making out words during a conversation.  He claims that he watches lips to understand what is being said.  Even with the Veteran's assertions, he has been able to work in an administrative position requiring interaction with others in person and on the phone, and has never warranted hospitalization because of this disability.  The Veteran's complaints are out of sync with the objective record and are adequately handled within the confines of the schedular rating system. 

The Veteran's tinnitus is also encompassed by the schedular rating criteria.  The Veteran describes his tinnitus as intermittent ringing 8 to 15 times per week.  The Veteran has not claimed that this impairment has worsened since he was first service connected.  The schedular criteria encompass the Veteran's complaints of intermittent ringing.  

Even if his complaints were not encompassed by the rating criteria, the Veteran's disability picture has not resulted in an "exceptional disability" evidenced by marked interference with employment or frequent periods of hospitalization.  In the February 2014 audiological report, the Veteran reported that the tinnitus did not affect his activities of daily living or his ability to work.  The Veteran has been employed throughout most of the appeal period.  Furthermore, the Veteran has never been hospitalized for tinnitus.  
 
Accordingly, referral for consideration of an extraschedular evaluation is not warranted for any of the service-connected disabilities on appeal.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with the appealed issues as reflected by the assigned rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).



VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to claims in August 2010, March 2011 and July 2013 notices.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  Furthermore, notices provided in August 2010 and November 2014 provided the Veteran information about special requirements in claims to reopen for new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the increased rating claims on appeal.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Veteran was not given specific examinations as related to his claims of reopening and service connection.  An examination is not required prior to reopening the finally denied claim.  38 C.F.R. § 3.159(c)(4)(iii).  As pertaining to the service connection claim, the Board finds a VA examination fruitless; there is no objective evidence of diabetes mellitus during service or within the one year presumptive period.  The only evidence of diabetes mellitus, and bilateral eye condition, and gout during service or related as to service comes from the Veteran's lay statements. 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New material evidence has not been received to reopen a previously denied claim of entitlement to service connection for hepatitis C; the appeal is denied.   

New material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a low back disorder; the appeal is denied.   

New material evidence has not been received to reopen a previously denied claim of entitlement to service connection for right knee disorder; the appeal is denied.   

New material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a gastrointestinal disorder; the appeal is denied.   

New material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder is granted, and the claim is reopened.   

New material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a refractory eye condition; the appeal is denied.   

Service connection for diabetes mellitus, type 2 is denied. 

Service connection for a bilateral eye condition is denied. 

Service connection for gout of the left lower extremity is denied. 

A rating in excess of 10 percent for left knee bursitis is denied. 

An initial rating in excess of 30 percent for pseudofolliculitis barbae is denied. 

An initial compensable rating for warts of the hands is denied.  

A compensable rating for bilateral hearing loss is denied. 

A rating in excess of 10 percent for tinnitus is denied. 


REMAND

The Veteran seeks service connection for shin splints.  In a January 1994 Report of Medical History form (completed by the Veteran as part of a separation examination), the Veteran reported having frequent leg cramps.  In a January 2012VA examination, the examiner noted a history of shin splints bilaterally.  

With an indication of shin splints in service and a post-service diagnosis of shin splints, the examiner should have made an opinion as to the relationship between the in-service complaints and currently diagnosed condition.  Unfortunately, since the examiner did not give an opinion, an addendum opinion is required. 

Moreover, given the presence of a current diagnosed psychiatric disorder, in conjunction with the presence of psychiatric symptoms in service, an opinion is required regarding the Veteran's claim for service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Obtain all treatment records from the various VA Medical Center which the Veteran has received treatment since 2012 if not already of record.  .

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Return the claims file to the VA examiner who examined the Veteran in January 2012.  The examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and provide an addendum to his previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's shin splints are related to his active duty service.  

The requested addendum opinion must be accompanied by a thorough reasons and bases for the opinions rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the January 2012 opinion is no longer available.

3.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder its onset in, or is otherwise etiologically related to, his active service.

The examiner must also consider the Veteran's lay statements regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for an acquired psychiatric disorder and for shin splints, and the claims file should be returned to the Board for further appellate consideration.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


